Quinn, Judge
(concurring):
To the extent that the principal opinion suggests that an arrest for any misconduct, including a traffic violation, justifies unrestricted search of the person, without regard to the purpose of the search, I do not agree with it. See United States v Mills, — F2d — (CA DC Cir), May 10, 1972, 40 US Law Week 2794. However, in my dissent in United States v Alston, 20 USCMA 581, 44 CMR 11 (1971), I pointed out that, in my opinion, the validity of a search is not determined by the state of mind of the person making- it, but rather by whether “the evidence provides a reasonable basis from which it can be concluded that reasonable cause” exists for the search. In my view, there was reasonable cause to conduct a search of the accused in this case. Accordingly, I agree with the majority that the certified questions should be answered in the negative, and the decision of the Court of Military Review should be reversed.